1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                              ***
9
     GLADYS PEREZ,                                     Case No. 2:14-cv-02087-APG-PAL
10
                                     Petitioner,                     ORDER
11         v.
12   STATE OF NEVADA, et al.,
13                               Respondents.
14

15         Respondents’ unopposed motion for enlargement of time (ECF No. 95) is granted.
16   Respondents will have until May 1, 2019, to file a response to petitioner’s motion for
17   discovery.
18          DATED THIS 16th day of April, 2019.

19
20                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
28                                                 1
